Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT
                                          No. 04-14-00364-CV

               IN THE MATTER OF THE MARRIAGE OF A.L.F.L. and K.L.L.
                          and In the Interest of K.A.F.L., a Child

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-02421
                       Honorable Barbara Hanson Nellermoe, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.
Appellant’s motion to dismiss is moot, as is the motion to dismiss for want of jurisdiction filed by
appellees on June 13, 2014, which was ordered carried with the case.

          We order that appellant, The State of Texas, pay all costs, if any, incurred as a result of this
appeal.

          SIGNED July 29, 2015.

                                                      _________________________________
                                                      Marialyn Barnard, Justice




1
 The Honorable Barbara Nellermoe retired from the bench effective December 31, 2014. However, she signed the
orders that are the subject of this appeal prior to her retirement.